DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group I, claims 1-8 in the reply filed on November 4, 2020 is acknowledged.  Claims 9, 11-16, 34, 35, and 38-40 have been withdrawn.  Claims 1-8 are currently pending and under examination.
	
This application claims benefit of priority to U.S. Provisional Patent Application No. 62/636351, filed February 28, 2018.

Claim Objections

Claim 1 is objected to because of the following informalities:  the term “intestinal mucosal” on lines 1-2 and on line 3 should instead read “intestinal mucosa.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites that “the metabolically competent isolated intestinal mucosa comprising villi are pooled from more than one donor.”  This claim is indefinite, because it is unclear whether the starting material of the intestinal mucosa from the lumen is to be pooled from multiple donors (i.e. prior to starting the method), or instead, if the finished product of the metabolically competent isolated intestinal mucosa, which has first been manufactured from single donors, is then pooled to provide a multiple donor product (i.e. at the end of the method).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koltai et al. (IDS; WO 2017/158609, Published Sept. 21, 2017).
claims 1-4, Koltai et al. teach a method of manufacturing an ex-vivo intestinal culture model that maintains the overall tissue structure including villi and intestinal tissue layer orientation, which is a metabolically competent isolated intestinal mucosa comprising villi eluted from intestines, the method comprising: eluting the intestinal mucosa from the lumen of the intestine to form isolated intestinal mucosa using a protease and collagenase; and placing the isolated intestinal mucosa into cell culture solution, which is suspending the cells in a cell culture medium (Abs.; p. 8, Line 6-14; p. 29, Line 11-27).  Agents including DMSO, which is a cryoprotectant, can be added to the media containing the isolated intestinal mucosa (p. 24, Line 3-8).  It would have been obvious to one of ordinary skill in the art to include DMSO with the suspended isolated intestinal mucosa, as Koltai et al. expressly teach that DMSO may be included with formulations of the invention, thus forming an in vitro reagent.  The in vitro reagent can be stored via cryopreservation using liquid nitrogen (p. 9, Line 17-18; p. 15, Line 25).  It is not specifically taught that the in vitro reagent is frozen at a temperature of -10°C to about -175°C.  However, as it is taught that such cryopreservation is done using liquid nitrogen, the in vitro reagent would necessarily be frozen within this temperature range, as liquid nitrogen is utilized by Applicant (see claim 2) to provide this temperature range during cryopreservation. 
	With regard to claims 5 and 6, Koltai et al. teach that tissue, which is the isolated intestinal mucosa, is mammalian tissue, including human tissue (p. 8, Line 27-28).
	With regard to claim 7, Koltai et al. teach that the method is intended to provide an ex-vivo intestinal culture model containing intestinal epithelial cells (p. 1, Line 17-20), which are enterocytes.  Additionally, as Koltai et al. render obvious the method as claimed, and as the manufactured ex-vivo intestinal culture model cannot be separated from its properties, the metabolically competent isolated intestinal mucosa would necessarily comprise enterocytes.
claim 8, while it is not specifically taught by Koltai et al. that the intestinal mucosa eluted from the intestines is from one donor or multiple donors, it would have been obvious to one of ordinary skill in the art to pool the amount of starting and/or finished material needed from multiple donors to be able to manufacture the desired quantity of the metabolically competent isolated intestinal mucosa. 

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274.  The examiner can normally be reached on Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653